480 So.2d 718 (1986)
F.V. SCUTTI, a/k/a Dale Scutti, Appellant,
v.
DANIEL E. ADACHE & ASSOCIATES ARCHITECTS, P.A., Appellee.
No. 85-14.
District Court of Appeal of Florida, Fourth District.
January 8, 1986.
Mark S. Schecter of Schecter & Walkden, P.A., Fort Lauderdale, for appellant.
James E. McDonald and Catherine A. Gaudreau of McDermott, Will & Emery, Miami, for appellee.
PER CURIAM.
This appeal is not ripe for review since no award for attorney's fees has actually been entered. See Hurtado v. Hurtado, 407 So.2d 627 (Fla. 4th DCA 1981) and Vanderslice v. Vanderslice, 396 So.2d 1185 (Fla. 4th DCA 1981). Accordingly, this appeal is dismissed.
DOWNEY and DELL, JJ., and BARKETT, ROSEMARY, Associate Judge, concur.